 



EXHIBIT 10.31
PARTNERSHIP INTEREST PURCHASE AGREEMENT
     THIS PARTNERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) is made and
entered into this 29th day of December 2006, by and between STONERIDGE, INC., an
Ohio corporation (the “Corporate Seller”), HERITAGE REAL ESTATE FUND V, LLC, a
Maryland limited liability company (the “Purchaser”).
EXPLANATORY STATEMENT
     The Corporate Seller owns a 30% general partnership interest (the
“Corporate Seller’s Interest”) in Industrial Development Associates Limited
Partnership, a Maryland limited partnership (the “Company”). The Corporate
Seller is currently a general partner of the Company. The Corporate Seller
desires to sell, assign, transfer and deliver to the Purchaser, and the
Purchaser desires to purchase all of the Corporate Seller’s Interest on the
terms and subject to the conditions hereinafter contained.
     NOW THEREFORE, intending to be legally bound, the parties hereby covenant,
promise, agree, represent and warrant as follows:
     1. Purchase and Sale of the Corporate Seller’s Interest.
          1.1 Purchase and Sale. On the terms and subject to the conditions set
forth in this Agreement, the Corporate Seller shall sell, assign, transfer and
deliver to the Purchaser, and the Purchaser shall purchase from the Corporate
Seller, the Corporate Seller’s Interest.
          1.2 Purchase Price. The Purchaser shall pay, in full, at Closing
(defined below) to the Corporate Seller the purchase price of $1,035,000, in
cash, for the Corporate Seller’s Interest.
     2. Closing. Provided all conditions have been satisfied or waived, the
closing of the purchase and sale of the Corporate Seller’s Interest (the
“Closing”) shall occur on or before December 29th, 2006 at a time and place
mutually agreed upon among the parties. After the Closing the Corporate Seller
shall immediately cease to be a general partner and limited partner of the
Company and shall have no further duties or obligations to the Company.
     3. Condition Precedent to Closing.
          3.1 Execution of Documents. The parties shall have executed all
documents necessary to give effect to and permit the transactions contemplated
in this Agreement, including an amendment of the Company’s Limited Partnership
Agreement permitting the sale of the Corporate Seller’s Interest to the
Purchaser, which shall be prepared by the Purchaser’s counsel and which shall be
acceptable to counsel for the Corporate Seller. The representations and
warranties made by both parties in this Agreement shall be true and correct on
and as of the date of Closing as if fully made at that time.
     4. Representations and Warranties.
          4.1 Ownership of Seller’s Interest. The Corporate Seller represents
and warrants that (i) it owns, and has good, valid and transferable title to all
of the Corporate Seller’s Interest, (ii) upon consummations of the transactions
hereby the Purchaser will own the Corporate Seller’s Interest free and clear of
any and all security interests, agreements, restrictions, claims, liens, pledges
and encumbrances of any nature or kind, and (iii) assuming satisfaction of the
conditions set forth in Section 3.1, it has the right to sell, assign, transfer
and deliver the Corporate Seller’s Interest in accordance with the terms of this
Agreement.
          4.2 Authority and Enforceability. The Corporate Seller represents and
warrants that (i) it has the power and authority to execute and deliver this
Agreement and the other instruments and agreements to be executed and delivered
by the Corporate Seller as contemplated hereby, (ii) the Corporate Seller has
the power and authority to consummate the transactions contemplated hereby,
(iii) the execution, delivery and performance of this Agreement, and all other
instruments and agreements to be executed and delivered by the Corporate Seller
as contemplated hereby, and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by the Corporate Seller Board of
Directors and no

78



--------------------------------------------------------------------------------



 



other action on the part of the Corporate Seller is necessary to authorize the
execution, delivery and performance of this Agreement, (iv) this Agreement and
all other instruments and agreements to be executed and delivered by Corporate
Seller as contemplated hereby, when delivered in accordance with the terms
hereof, assuming the due execution and delivery of this Agreement and each such
other document by the other parties hereto and thereto, have been, or, as the
case may be, shall have been, duly executed and delivered by Corporate Seller
and are or, as the case may be, will be valid and binding obligations of
Corporate Seller, enforceable in accordance with their terms, and (v) the
Corporate Seller is an Ohio corporation validly existing and in good standing
under the Laws of the State of Ohio.
          4.3 Existence and Good Standing of Purchaser; Power and Authority .
The Purchaser represents and warrants that (i) the Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Maryland; (ii) the Purchaser has the power and
authority to execute and deliver this Agreement and the other instruments and
agreements to be executed and delivered by it as contemplated hereby, (iii) the
Purchaser has the power and authority to consummate the transactions
contemplated hereby, (iv) the execution, delivery and performance of this
Agreement, and all other instruments and agreements to be executed and delivered
by Purchaser as contemplated hereby, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by Purchaser’s
Managing Member and no other actions on the part of the Purchaser are necessary
to authorize the executio n, delivery and performance of this Agreement and such
other instruments and agreements by it and the consummation of the transactions
contemplated hereby and thereby, (v) this Agreement and all other instruments
and agreements to be executed and delivered by Purchaser as contemplated hereby,
when delivered in accordance with the terms hereof, assuming the due execution
and delivery of this Agreement and each such other document by the other parties
hereto and thereto, shall have been duly executed and delivered by the Purchaser
and shall be valid and binding obligations of the Purchaser, enforceable against
it in accordance with their terms.
          4.4 Due Organization. The Purchaser represents and warrants that the
Company is a limited partnership duly organized, validly existing, and in good
standing under the laws of the State of Maryland.
     5. Post-Closing Covenants. After Closing, the Purchaser assumes and agrees
to discharge when due all indebtedness which encumbers any of the assets of the
Company for which the Corporate Seller has liability or has guaranteed or will
have secured the release from such indebtedness of the Corporate Seller. The
Purchaser shall indemnify and hold harmless the Corporate Seller for the
Purchaser’s failure to discharge any such indebtedness or obligations. With
respect to the period following the Closing, the Purchaser and the Corporate
Seller agree that if any furthe r action is necessary or desirable to car ry out
the purposes of this Agreement at any time after the Closing, the Purchaser and
the Corporate Seller will take such further action (including the execution and
delivery of such further instruments and documents) as reasonably requested, all
at the sol e cost and expense of the requesting party.
     6. Indemnification.
          6.1 Corporate Seller’s Indemnification. The Corporate Seller covenants
and agrees to indemnify, defend and hold harmless the Purchaser from any and all
claims, demands, causes of actions, proceedings, assessment, judgments, damages,
costs and expenses (including, without limitation, attorneys’ fees and court
costs as incurred), deficiencies, settlem ents and investigations which may
arise out of or as a result from or are based upon any materi al breach of
Corporate Seller’s representations, warranties, and covenants set forth herein.
          6.2 Purchaser’s Indemnification. The Purchaser covenants and agrees to
indemnify, defend and hold harmless the Corporate Seller from any and all
claims, demands, causes of actions, proceedings, assessment, judgments, damages,
costs and expenses (including, without limitation, attorneys’ fees and court
costs as incurred), deficiencies, settlem ents and investigations which may
arise out of or as a result from or are based upon any material breach of the
Purchaser’s representations, warranties, and covenants set forth herein.
          6.3 Survival. The representations and warranties of the Corporate
Seller and the Purchaser in this Agreement or in any document delivered pursuant
hereto, shall survive Closing for eighteen (18) months after Closing.
     7. Default.
          7.1 Default by Corporate Seller. If the Corporate Seller fails to
perform its obligations to make full settlement in accordance with the terms
hereof, or makes any misrepresentation in this Agreement, or otherwise breaches
this Agreement, the Purchaser may avail itself of any legal or equitable rights,
including specific pe rformance, and the Corporate

79



--------------------------------------------------------------------------------



 



Seller shall, in such event, be liable to the Purchaser for all of the
Purchaser’s out-of-pocket costs and reasonable expenses incurred in connection
with this Agreement.
          7.2 Default by Purchaser. If the Purchaser fails to perform its
obligations to make full settlement in accordance with the terms hereof, or
makes any misrepresentation in this Agreement, or otherwise breaches this
Agreement, the Corporate Seller may avail itself of any legal or equitable
rights, including specific performance, and the Purchaser shall, in such event,
be liable to the Corporate Seller for all of the Corporate Seller’s
out-of-pocket costs and reasonable expenses incurred in connection with this
Agreement.
     8. Miscellaneous.
          8.1 Closing Costs. Each party shall bear the expense of its own
counsel, consultants and accountants. Any transactional expenses shall be paid
by the Purchaser.
          8.2 Notices. All notices, requests, demands, consents and other
communications which are required or may be given under this Agreement
(collectively, the “Notices”) shall be in writing and shall be given either
(a) by personal delivery against a receipted copy, (b) by any overnight delivery
service, or (c) by certified or registered U.S. mail, return receipt requested,
postage prepaid, to the following addresses:

             
 
  (i)   If to Corporate Seller:   Stoneridge, Inc.
 
          9400 East Market Street
 
          Warren, Ohio 44484
 
           
 
      With a copy to:   Robert M. Loesch, Esquire
 
          Baker & Hostetler
 
          3200 National City Center
 
          1900 East 9th Street
 
          Cleveland, Ohio 44114
 
           
 
  (ii)   If to the Purchaser:   Heritage Real Estate Fund V, LLC
 
          c/o Heritage Properties, Inc.
 
          501 Fairmount Avenue, Suite 300
 
          Towson, Maryland 21286
 
           
 
                With a copy to:   C. Laurence Jenkins, Jr., Esquire
 
          Gallagher Evelius & Jones LLP
 
          218 N. Charles Street, Suite 400
 
          Baltimore, Maryland 21201

or to such other address of which written notice in accordance with this
Section 8.2 shall have been provided by such party. Notices may only be given in
the manner hereinabove described in this Section 8.2 and shall be deemed
received when given in such manner.
          8.3 Entire Agreement. This Agreement constitutes the full, entire and
integrated agreement between the parties hereto with respect to the subject
matter hereof, and supersedes all prior negotiations, correspondence,
understandings and agreements among the parties hereto respecting the subject
matter hereof.
          8.4 Assignability. This Agreement shall not be assignable by any party
hereto without the prior written consent of the other parties hereto.
          8.5 Binding Effect; Benefit. This Agreement shall inure to the benefit
of and be binding upon the parties hereto, and their respective heirs, personal
and legal representatives, guardians, successors and permitted assigns, if any.

80



--------------------------------------------------------------------------------



 



          8.6 Severability. Any provision of this Agreement which is held by a
court of competent jurisdiction to be prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.
          8.7 Amendment; Waiver. No provision of this Agreement may be amended,
waived, or otherwise modified without the prior written consent of all of the
parties hereto. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement herein contained. The waiver by any party hereto
of a breach of any provision or condition contained in this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of any other
conditions hereof.
          8.8 Section Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
          8.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
          8.10 Applicable Law. This Agreement is made and entered into, and
shall be governed by and construed in accordance with, the laws of the State of
Maryland.
[Signature page follows]

81



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, the parties
hereto have executed and delivered this Agreement on the date first above
written.

                  CORPORATE SELLER:
 
                STONERIDGE, INC.
 
           
 
  By:   /s/ GEORGE E. STRICKLER    
 
           
 
  Name:   George E. Strickler    
 
  Title:   Executive Vice President and Chief Financial Officer    
 
                PURCHASER:
 
                HERITAGE REAL ESTATE FUND V, LLC
 
           
 
  By:   Heritage Properties, Inc.,    
 
      its Managing Member    

         
 
  By:   /s/ MICHAEL J. BATZA, JR.
 
       
 
  Name:   Michael J. Batza, Jr.
 
  Title:   C.E.O. and Chairman of the Board of Directors

82